Citation Nr: 0839994	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-11 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for tinnitus, to include as 
secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
February 1967.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico, which denied the veteran's 
December 2005 claim for service connection for tinnitus.

In December 2007, the veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the transcript is 
associated with the record.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

In this case, VA must provide the veteran with proper notice 
with respect to his claim of entitlement to service 
connection for tinnitus, as secondary to his service-
connected diabetes mellitus.

The veteran's December 2005 claim for entitlement to service 
connection for tinnitus was made solely on the basis of a 
direct connection to the veteran's time in service.  
Consequently, when the AOJ provided the veteran with notice 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159 (2008), it did not include information 
regarding claims for secondary service connection claims.

However, in December 2006, the veteran submitted a printout 
of an article from a health-related website which stated that 
tinnitus could be caused by diabetes and high blood pressure, 
among other etiologies.  The veteran followed this paper with 
an argument in his March 2007 substantive appeal, in which he 
alleged that his "tinnitus is caused by diabetes and high 
blood pressure.  I am service connected with both of these 
factors and I feel that my diagnosed tinnitus is as a result 
of my service connected diabetes."  At the veteran's 
December 2007 hearing before the undersigned Veterans Law 
Judge, the veteran's representative stated that he wanted to 
"establish service connection for tinnitus secondary to 
diabetes[,] and I am also going...along the vein of direct 
service connection to cover all bases."  The veteran was 
granted service connection for diabetes mellitus effective 
May 8, 2001.  Service connection may be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
Any increase in severity of a non-service-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the non-service-connected condition, will 
be service-connected.

Although the RO addressed both the direct and secondary 
service connection arguments in its February 2007 statement 
of the case, and also in its May 2007 supplemental statement 
of the case, the RO did not provide the veteran with any 
reference to 38 C.F.R. § 3.310 (2008), regarding the grant of 
service connection as secondary to a service-connected 
disorder, prior to sending the case to the Board.
 
Several recent Court and Federal Circuit decisions address 
this type of situation, where an alternate theory of service 
connection is presented.  The Court of Appeals for Veterans 
Claims (Court) has held that separate theories in support of 
a claim for a particular disability are to be adjudicated 
under one claim.  Robinson v. Mansfield, 21 Vet. App. 545, 
550-51 (2008).  Also, in Roebuck v. Nicholson, 20 Vet. App. 
307 (2006), which concerned both direct and presumptive 
service connection, the Court noted that although there may 
be multiple theories or means of establishing entitlement to 
a benefit for a disability, if the theories all pertain to 
the same benefit for the same disability, they constitute the 
same claim.  Id. at 313; see also Bingham v. Principi, 18 
Vet. App. 470, 474 (2004), aff'd, 421 F.3d 1346 (Fed. Cir. 
2005); Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 
2000).  Because the veteran's secondary service connection 
theory is part of the same claim for service connection for 
tinnitus as his direct service connection theory, the Board 
cannot decide the direct service connection theory until the 
RO provides proper notice and subsequent adjudication on the 
secondary service connection theory. 
 
Because the veteran has not received proper notification of 
the applicable regulation (38 C.F.R. § 3.310), further 
development and adjudication is required before the Board can 
proceed with a final determination on this claim.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. §§ 
5103 and 5103A, the need for additional 
evidence regarding his claim of service 
connection for tinnitus.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, and inform him of the type of 
evidence that he is expected to provide. 
 
As the veteran's representative has raised 
the issue of service connection as 
secondary to the service-connected 
diabetes mellitus, this letter must set 
forth the provisions of 38 C.F.R. § 3.310 
(2008), specifically to include the 
provisions of 38 C.F.R. § 3.310(b) (2008) 
concerning aggravation due to a service-
connected disorder.

2.  After completion of the above 
development, and after giving the veteran 
a reasonable period of time to respond to 
the aforementioned letter, his claim of 
service connection for tinnitus, to 
include as secondary to service-connected 
diabetes mellitus, should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond.  The 
provisions of 38 C.F.R. § 3.310 (2008) 
must be included in the supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




